DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 22 of copending Application No. 16/433607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 claim a limit but no indication as to what type of limit. Examination was based upon the limit being at least a quantity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 11 is directed to a process. Claim 11 is representative of claims 1-10 and 12-31 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 11 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 11. A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order from a first user comprising at least one product, wherein the order is received in conjunction with an order sharing configuration indication and in conjunction with an order completion event;
processing an order deferment for the order based on an order sharing criterion;
receiving an order change from a second user; and
processing an order completion based on the order sharing criterion.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are in italics:
Claim 11. A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order from a first user comprising at least one product, wherein the order is received in conjunction with an order sharing configuration indication and in conjunction with an order completion event;
processing an order deferment for the order based on an order sharing criterion;
receiving an order change from a second user; and
processing an order completion based on the order sharing criterion.

Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Conclusion
Claims 1-31 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-14, 16-20, 22-26 and 28-31 are rejected under 35 USC 102(a)(1) as being anticipated by Shaw, US 2015/0025991.
Shaw teaches all the limitations of claims 1-4, 7-14, 16-20, 22-26 and 28-31. For example, in Shaw see at least:
Regarding claim 11. A computer-implemented method comprising:
[0049] In essence, the model creates a platform where "Retailers" sign up for "calls" that remain open, and "Consumers" form virtual groups that trigger the "puts" once they achieve scale--and therefore force the Retailer to furnish the goods at the pre-negotiated discount rates.
receiving, at an e-commerce order processor, an order from a first user comprising at least one product,
[0091] Referring to FIG. 2, the procedure commences when a user, purchaser or buyer accesses, via the Internet 6, the group discount server computer 7 by way of one of the distributed computer terminals 5 and logging in a website, at 10, designated as "GetYourTeamAGreatDeal.com".  Once logged in, the user searches for a specific product or service, at 12, and the website returns search results indicating whether the product or service searched is available or can be acquired through the website.  The user selects the desired product or service, at 14, from the search results.
[0092] If the system, however, determines that no such a prior group or family has yet been formed or created for the specific product or service the user can still add the product or service to the shopping cart, at 26.   
wherein the order is received in conjunction with an order sharing configuration indication and in conjunction with an order completion event;
[0087] Engine 8h is a social networking module that helps with implementing a social networking capability between registered customers.  This is implemented either on top of an existing social network (e.g., Facebook) or through a proprietary social network.  The customers use this engine to share their carts, wish-lists, successful discount scenarios, and purchasing profiles with other customers.  The customers utilize this network to identify and form groups to apply for higher group discounts. 
[0092] … Again, a user can then make use of social media to publicize the group or family and that the selected product or service can be acquired by others who may wish to join the same group or family, at 30. 
[0093] Referring to FIG. 3, the routine or subroutine for handling deposits is illustrated.  Once the user checks out of the shopping cart the user places a deposit of X %, at 32, where x is established by the system 1 and may vary from product-to-product or for different categories of goods/services or may be a function of the base price or MSRP.  The deposit is placed in escrow bank account, at 34, and the 
Please note: Making a payment deposit is disclosed in the instant specification and order completion event.
processing an order deferment for the order based on an order sharing criterion;
[0053] The system is structured to provide a ladder system for the time to assemble a family.  In other words, the initial group has, for example, 30 days to form, and if it crosses the minimum threshold (25 members), then the 30 day clock can start over to provide ample time to get to the next threshold (50 members), and so on. 
receiving an order change from a second user; and
[0091] … If the system determines that a previous family or group has been initiated for the same product or service the system adds the desired product or service to a shopping cart, at 18.  At that point, the user can "check out" and place a deposit for the product or service, at 20, and become a member of the family or buying group.  A feature of the invention is that the user who has just become a member of the family can then make use of social media to socialize or publicize the group or family and that the selected product or service can be acquired by others who may wish to join the same group or family, at 22.  The greater the size of the group typically the greater the discount level or tier that the group can realize through volume or bulk purchase. Please note: Referring back to Fig. 2, the first user started a family and the second user joined the first user’s family and adds product to the shopping cart. This changes the order due to the fact more product has been ordered.
processing an order completion based on the order sharing criterion.
[0094] After a group or family has been formed and at least one deposit placed into the escrow account the system determines whether the sale closes, the family or group is dissolved due to inactivity or failure to reach the minimum size group or the user walks away.  If the system determines that a critical mass has been reached and the group or family has grown to a size sufficient to at least provide a predetermined or desired price discount or a first discount tier has been reached for the selected product or service the sale can be closed, at 36.
Regarding claim 12: Rejection is based upon the disclosures applied to claim 11 and further disclosed by Shaw. Users who join the first user’s family purchasing group have privileges, e.g. voting privileges, see Fig. 5 (77- Yes or No).
 Regarding claim 13: Rejection is based upon the disclosures applied to claim 12. The second user is an example of adding a quantity, i.e. at least one unit of product, to the order.
Regarding claim 14: Rejection is based upon the disclosures applied to claim 12 and further disclosed by Shaw. [0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: This criteria sets an upper bound on the monetary value of the group purchase.
Regarding claim 16: Rejection is based upon the disclosures applied to claim 12 and further disclosed by Shaw. Member of the same purchasing family share an electronic shopping cart which is a data structure.
Regarding claim 17: Rejection is based upon the disclosures applied to claim 16 and further disclosed by Shaw. See databases and tables, Fig. 1B.
Regarding claim 18: Rejection is based upon the disclosures applied to claim 17 and further disclosed by Shaw. [0075] The "Buyer" Database" 9a includes information about all registered customers who are potential buyers.  This includes unique database IDs for each buyer, their login and authentication information, and optional information such as shipping address, telephone numbers, etc.
Regarding claim 19: Rejection is based upon the disclosures applied to claim 16 and further disclosed by Shaw. Fig. 2 (20) and Fig. 3 (42, 44 & 46) show how Shaw tracks deposits, i.e. contributions.
Regarding claim 20: Rejection is based upon the disclosures applied to claim 16 and further disclosed by Shaw. [0063] The system 1 includes a plurality of distributed retailer's computer terminals 2, a plurality of distributed producer's computer terminals 3, a plurality of distributed shipper's computer terminals 4 and a plurality of distributed buyer's computer terminals or mobile devices 5.  [0068] … A seller-group scenario refers to the case where a group of sellers offer a combined discount on multiple items in a buyer's or buyers' list. 
Regarding claims 22-26: Rejections are based upon the disclosures applied to claim 11.
Claim 28: Rejection is based upon the disclosures applied to claim 11 and further disclosed by Shaw. [0058] Fig. 4 is similar to Figs. 2-3 but illustrates how a system clock resets upon reaching a next discount tier size.
Regarding claims 29 and 30: Rejections are based upon the disclosures applied to claim 11 and further disclosed by Shaw. [0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: Shaw’s system reached a quantity threshold, e.g. 5 user in the group each allowed quantity one.
Claim 31: Rejection is based upon the disclosures applied to claim 11. See Fig. 1A for server computer, network and user computers, e.g. Retailer’s, Producer’s, Shipper’s & Buyer’s.
Regarding claims 1-4 and 7-10: Rejections are based upon the disclosures applied to claim 11 and dependents of claim 11 reciting similar subject matter. User interface is a web browser communicating with GetYourTeamAGreatDeal.com, see at least Fig. 2 (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 USC 103 as being unpatentable over Shaw, US 2015/0025991, in view of Staicut et al., US 2014/0279242.
Rejection is based in part upon the teachings of Shaw applied to claims 2, 12 and further taught and/or suggested by Shaw-Staicut. Although Shaw does not expressly mention placing a limit on a brand name associated with a product, Staicut on the other hand would have taught Shaw techniques for limiting time and/or quantity of a brand name products.
In Staicut, see at least:
[0059] FIG. 3 is a flow diagram of an exemplary process 300 by which a user can try out a product in accordance with a disclosed embodiment.  At reference 310, the user device receives and displays product information for one or more products offered for sale, such as provided by a product transaction system (e.g., online store or business).  The product information can include a product description (e.g., brand name and product identifier), pricing information (e.g., retail price, discount and savings), product image(s) taken at different viewpoints and restricted conditions, if any, including a remaining time duration of the sale and/or a remaining quantity and any other conditions.  For example, the product may be offered for sale under restricted conditions, such as of time and/or quantity. 
 One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of setting time and/or quantity limit on a product, e.g. brand name, as taught by Staicut would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Staicut to the teachings of Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 6, 21 and 27 are rejected under 35 USC 103 as being unpatentable over Shaw, US 2015/0025991, in view of Kalaboukis, US 10,621,564.
Rejection is based in part upon the teachings of Shaw applied to claims 1, 2, 11 and 12 and further taught and/or suggested by Shaw-Kalaboukis. Although Shaw has various criteria for closing the sale in a group purchasing scenario, Shaw does not expressly mention criterion that limits the second user to a monetary purchase value threshold. Kalabukis on the other hand would have taught Shaw techniques for limiting monetary purchase values. 
In Kalboukis, see at least:
(Col. 17, lines 38-57)  At about the same time as the group membership is established, at 904, transactions limits may be established for each member individually or collectively.  For example, each member may be given an individual transaction limit of $500 (or some members may have different transaction limits).  Further, when the pre-identified members are acting together as a group, a joint transaction limit is established while the members are together and before expiration of a time limit.  In some cases, the joint transaction limit is more than an aggregate of the individual transaction limits; in other cases the joint transaction limit is less than the aggregate of the individual transaction limits.  In one specific example, a family may include parents and two children (one is 10 years old and the other is 8 years old).  The parents may establish spending limits of $25.00 for each child.  However, when those children are together they may only spend $40.00 together.  This may be because the children have already demonstrated to their parents that when together these children act foolishly and, maybe, the older child has a negative influence on the younger child.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of applying a spending limit to a second user as taught by Kalaboukis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Kalaboukis to the teachings of Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the Shaw-Kalboukis parent closing the sale once the child reached its spending limit or voting to close the sale.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0156452 (Lupo) June 5, 2014, “System and Methods to Fulfill an Aggregated Online Order for Related Users,” discloses: A method and a system to aggregate items purchased by various users into one online order are provided.  A first payment for an online order is received from a first user, the online order indicating an item purchased by the first user from an online merchant.  A message to one or more other users is sent, the message indicating that the first user has initiated the online order from the online merchant and including an option to add a purchase to the online order.  A second payment and an indication of an item purchased by a second user from the online merchant are received from the second user.  The item purchased by the second user is aggregated to the online order.  The online order including the item purchased by the first user and the item purchased by the second user is fulfilled.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 18, 2021